Exhibit 10.2

 

Douglas Dynamics, Inc.

7777 North 73rd Street

Milwaukee, WI 53223

 

June 14, 2010

 

Keith Hagelin

c/o Douglas Dynamics, Inc.

7777 North 73rd Street

Milwaukee, WI 53223

 

Dear Keith:

 

This letter agreement will confirm the terms of your employment as Vice
President of Operations of Douglas Dynamics, Inc., a Delaware corporation (the
“Company”) and Douglas Dynamics, L.L.C., a Delaware limited liability company
and wholly-owned subsidiary of the Company (“Douglas”).

 

1.             Salary and Benefits.

 

(a)           Base Salary.  Effective as of June 14, 2010, you shall receive a
salary at the rate of $17,916.67 per month payable at least as frequently as
monthly and subject to payroll deductions as may be necessary or customary in
respect of the Company’s and Douglas’ salaried employees (the “Base Salary”). 
The Base Salary will be reviewed by and shall be subject to adjustment in the
sole discretion of the Board of Directors of the Company (the “Board”) each year
during your employment.

 

(b)           Participation in Benefit Plans; Vacation.  During your employment,
you shall be entitled to participate in any group insurance, hospitalization,
medical, dental, health, accident, pension, disability or similar plan or
program of the Company now existing or established hereafter to the extent that
you are eligible under the general provisions thereof.  The Company may, in its
sole discretion and from time to time, amend, eliminate or establish additional
benefit programs as it deems appropriate.  You shall also participate in all
fringe benefits, including without limitation annual vacation time, offered by
the Company or Douglas to any of its executives at your level.

 

2.             Termination of Employment.

 

(a)           In General.  Generally, your employment with the Company and
Douglas is considered “at will” and may be terminated by any party at any time
with or without notice, and nothing contained in this letter agreement is
intended to be construed as a guarantee that employment will continue for any
period of time.  Except as set forth in Section 2(b) below, in the event your
employment is terminated for any reason you shall be entitled to receive only
(i) your accrued Base Salary and accrued, but unused vacation as of the date of
termination of employment, and (ii) any other payments or benefits as required
by law or in accordance with the

 

--------------------------------------------------------------------------------


 

then-current terms of any benefit plan maintained by the Company or Douglas in
which you participate (collectively, your “Accrued Benefits”).

 

(b)           Termination Without Cause.  Notwithstanding the foregoing, if the
Company and/or Douglas terminates your employment without Cause (as defined
below) in addition to your Accrued Benefits, the Company shall pay you as
severance an amount equal to twelve (12) months of your then Base Salary,
provided that payment of such amount shall be contingent upon and subject to
your execution (within 45 days following the date of termination) and
non-revocation of a release of claims in favor of the Company and Douglas in a
form provided by the Company. Such remuneration shall be paid, less requisite
withholdings for tax and social security purposes, in monthly pro rata payments
commencing as of the date of termination.  In the event your employment is
terminated for any other reason (including, without limitation, by the Company
for Cause, by your resignation for any reason, or in the event of your death or
Disability (as defined in the Company’s 2010 Stock Incentive Plan), the Company
and Douglas shall have no obligation to pay severance of any kind under this
letter agreement.  For purposes of this letter agreement, “Cause” means: (a) any
conviction or indictment of you or the entering of a plea of nolo contendere by
you with respect to any felony, crime involving fraud or misrepresentation, or
any other crime (whether or not such felony or crime is connected with your
employment or service) the effect of which in the judgment of the Board is
likely to affect, materially and adversely, the Company and/or any Company
Affiliate; (b) gross misconduct in connection with the performance of your
duties; (c) demonstration of habitual negligence in the performance of your
duties; or (d) fraud or dishonesty in connection with your employment or
service, or theft, misappropriation or embezzlement of the Company’s and/or any
Company Affiliate’s funds or other property.  For purposes of this definition,
“Company Affiliate” means any person or entity that is a subsidiary of, or
controlled directly or indirectly by, the Company, with “controlled” meaning
having the power to direct the management and policies of a person or entity,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

3.             Company Policies.  The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Company, including but not limited to those relating to protection of
confidential information and assignment of inventions, except that when the
terms of this letter agreement differ from or are in conflict with the Company’s
general employment policies or practices, this letter agreement shall control.

 

4.             Miscellaneous.

 

(a)           If any provision of this letter agreement shall be adjudged
invalid, void, or unenforceable, the remainder of the terms or provisions of
this letter agreement shall continue in full force and effect.

 

(b)           This letter agreement incorporates the understanding of the
parties on all matters.  It supersedes all previous agreements between the
parties.

 

(c)           No amendment or modification of this letter agreement is
enforceable unless it is in writing and signed by both parties.

 

2

--------------------------------------------------------------------------------


 

(d)           This letter agreement may be executed in multiple counterparts,
any of which may be a facsimile or “pdf”, each of which shall be deemed to be an
original but all of which shall constitute one and the same instrument.

 

(e)           All questions concerning the construction, validity and
interpretation of this letter agreement will be governed by the laws of the
State of Delaware without giving effect to principles of conflicts of law.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this letter agreement effective as
of the date set forth above.

 

 

/s/ Keith Hagelin

 

Keith Hagelin

 

 

 

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

By:

/s/ James L. Janik

 

Name:

James L. Janik

 

Title:

President & CEO

 

[Signature Page to Hagelin Letter Agreement]

 

--------------------------------------------------------------------------------